DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claims 1 which changes the scope of the claims and as such a new grounds of rejection for claim 1 is issued. Examiner also, issued a DP rejection on claims 1-16 which was not issued in the previous office action, and therefore a new non-final rejection is issued below as follows:

In regards to the rejection of Claim(s) 9 Applicant asserts (pg. 7):
Applying a constant current to a battery pack until a certain cell voltage is reached does not equate to estimating a time in which the constant current is delivered. Similarly, applying a constant voltage to a battery pack until a certain current is achieved does not equate to estimating a time in which the constant voltage is applied
In response:
Examiner respectfully disagrees. As noted by the applicant, the examiner uses Matsumura to teach “estimating an expected amount of time for delivering a constant current (Fig. 2 S250 and 255 of Matsumura where CC is delivered until Vfinal is reached)” and “estimating an expected amount of time for delivering the secondary voltage (Fig. 2 S260-S270 of Matsumura where CV is delivered until Ifinal is reached).
 The term ”until” is interpreted as “up to the point in time or the event”.    As such, Matsumura delivering CC and CV until a Vfinal and Ifinal is reached (i.e. up to the point in time when Vfinal and Ifinal is reached) teaches the claim language of claim 9 as specified below.

In regards to the rejection of Claim(s) 8 Applicant asserts (pg. 8):
Moreover, claim 9 recites "lowering value of the threshold voltage and repeating the steps d) - g) in response to the sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage exceeding the user available time;" (emphasis added) in combination with other claim elements. Thus, both steps are performed in response to the sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage exceeding the user available time.
And further asserts:
Carpenter, however, does not teach lowering the threshold voltage in response to the sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage exceeding the user available time.
In response:
As can be seen from the claim language of claim 9, claim 9 does not recite “lowering value of the threshold voltage in response to the sum of the expected amount of time for delivering a constant current …...” nor recites both steps are performed in response to the sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage exceeding the 
Additionally, looking to the applicant specification [0081], specifically where it recites: 
“So, a search space is defined from which to determine the threshold voltage and the search space is searched in a top down manner starting with the maximum voltage to which the battery cell can be charged to. More specifically, the potential range of Vcc is searched and returns the first charging profile that completes within Tavailable,”. 
 “the threshold voltage and the search space is searched in a top down manner starting with the maximum voltage to which the battery cell can be charged to” is interpreted as “lowering the value of the threshold voltage” and not interpreted as “lowering value of the threshold voltage in response to the sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage exceeding the user available time” 
As such using broadest reasonable interpretation consistent with the specification ([0081]), the examiner using the combined teachings of Matsumura and Carpenter to teach claim language “lowering value of the threshold voltage (Fig. 9-10 of Carpenter where the threshold voltage and thus the secondary voltage is lowered at high temperatures). 

And further asserts:
The examiner's rejection goes on to assert that repeating steps d)-g) equates to S250 thru S270 of Matsumura. Clearly, these steps differ from those recited in claim 9 
In response:
As can be seen from the rejection of claim 9 below, the Examiner does not rely on Matsumura alone but uses the combined teachings of Matsumura and in view of Carpenter jr to teach the claim language of claim 9 as specified below. 

In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Double Patenting 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory obviousness provisional double patenting as being unpatentable over claims 1-18 of application #15335556 in view of Matsumura (US 20090243549) in view of Carpenter, Jr. (US 20160322834).
 Although the claims are not identical, they are not patentably distinct from each other.
App #15984843						App#15335556
1. A method for charging a battery cell having lithium-ion composition, comprising: receiving a user available time in which the battery cell is to be charged;  determining a threshold voltage to which the battery cell is to be charged with a constant current, where the threshold voltage is less than a maximum voltage to which the battery cell can be charged to;  estimating an expected amount of time for delivering a constant current;
determining a secondary voltage which is to be applied constantly to the battery
cell during a secondary charging phase;
estimating an expected amount of time for delivering the secondary voltage,
wherein the threshold voltage and the secondary voltage are determined iteratively such that sum of the expected amount of time for delivering a constant current and the
expected amount of time for delivering the secondary voltage is less than the user
available time; delivering the constant current to the battery cell until voltage of the battery cell reaches the threshold voltage; and applying the secondary voltage to the battery cell until charging current for the battery cell falls below a current cutoff limit, where the secondary voltage is applied in response to detecting that the cell voltage equals the threshold voltage. 

2. The method of claim 1 further comprises detecting occurrence of the cell voltage of the battery cell reaching the threshold voltage; and ceasing delivery of the constant current to the battery cell in response to detecting that the cell voltage equals the threshold voltage. 


3. The method of claim 1 further comprises determining the current cutoff limit that enables relaxation voltage of the battery cell to reach a state of equilibrium after the constant current has been terminated. 

determining ohmic resistance of the battery cell; and determining the current cutoff limit as a function of the ohmic resistance. 

5. The method of claim 4 wherein the ohmic resistance is determined by applying a current pulse to the battery cell before charging; monitoring an instant voltage response across the battery cell caused by the current pulse; and determining ohmic resistance by dividing the instant voltage by amplitude of the applied current pulse. 











6. The method of claim 1 wherein determining a threshold voltage further comprises defining a search space from which to determine the threshold voltage; and starting with the maximum voltage to which the battery cell can be charged to, searching the search space in a top down manner to determine the threshold voltage. 


7. The method of claim 6 wherein searching the search space further comprises: determining the secondary voltage as a function of the threshold voltage, the constant current and the ohmic resistance of the battery cell; estimating an expected amount of time for delivering a constant current; estimating an expected amount of time for delivering the secondary voltage; determining a sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage; and and repeating the steps for searching the search space in response to the sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage exceeding the user available time. 

8. The method of claim 1 further comprises setting the constant current to a value of the maximum charging current specified by a battery charger associated with the battery cell. 

9. A method for charging method for charging a battery cell having lithium-ion composition, comprising: a) receiving a user available time in which the battery cell is to be charged; b) determining a threshold voltage to which the battery cell is to be charged with a constant current, where the threshold voltage is less than a maximum voltage to which the battery cell can be charged to; c) delivering the constant current to the battery cell until voltage of the battery cell reaches the threshold voltage; d) determining a secondary voltage which is to be applied constantly to the battery cell during a secondary charging phase, where the secondary voltage is determined as a function of the threshold voltage, the constant current and the ohmic resistance of the battery cell; e) estimating an expected amount of time for delivering a constant current; f) estimating an expected amount of time for delivering the secondary voltage; g) determining a sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage; h) lowering value of the threshold voltage and repeating the steps d)-g) in response to the sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage exceeding the user available time; and i) applying the secondary voltage to the battery cell until charging current for the battery cell falls below a current cutoff limit, where the secondary voltage is applied in response to detecting that the cell voltage equals the threshold voltage. 

10. The method of claim 9 further comprises detecting occurrence of the cell voltage of the battery cell reaching the threshold voltage; and ceasing delivery of the constant current to the battery cell in response to detecting that the cell voltage equals the threshold voltage. 

11. The method of claim 9 further comprises determining the current cutoff limit that enables relaxation voltage of the battery cell to reach a state of equilibrium after the constant current has been terminated. 

12. The method of claim 9 further comprises determining ohmic resistance of the battery cell; and determining the current cutoff limit as a function of the ohmic resistance. 



14. The method of claim 12 further comprises setting the constant current to a value of the maximum charging current specified by a battery charger associated with the battery cell. 

15. The method of claim 12 where the secondary voltage is determined in accordance with Vcv=Vcc-Iccr1 where Vcc is the threshold voltage, Icc is the constant current and r1 is the ohmic resistance of the battery cell 

16. A system for charging a battery cell, comprising: a charging circuit that delivers a constant current to the battery cell; a monitoring circuit that monitors amount of charge held by the battery cells; and a controller configured to receive a user available time in which the battery cell is to be charged and interfaced with the charging circuit and the monitoring circuit, wherein the controller cooperatively operates with the charging circuit to deliver a constant current to the battery cell until voltage of the battery cell reaches a threshold voltage; wherein the controller, in response to detecting that the cell voltage equals the threshold voltage, applies a secondary voltage to the battery cell until charging current for the battery cell falls below a current cutoff limit, where the secondary voltage is constrained by the user available time and a duration in which the secondary voltage is applied to the battery cell is minimized while achieving a state of equilibrium for relaxation voltage of the battery cell after terminating the constant current. 
1. A method for charging a battery cell having lithium ion composition, comprising: receiving a user available time in which the battery cell is to be charged;
determining a current charging time period for charging the battery cell with a
constant current by subtracting a predefined time period for relaxing the battery cell
after charging the battery cell from the user available time; selecting a threshold voltage to which the battery cell is to be charged with the constant current using the current charging time period and the maximum safe temperature of the battery where the threshold voltage is less than a maximum voltage to which the battery cell can be charged to; and delivering a constant current to the battery cell until cell voltage of the battery cell reaches the threshold voltage.












2. The method of claim 1 further comprises detecting occurrence of the cell voltage of the battery cell reaching the threshold voltage; and cease delivery of the constant current to the battery cell in response to detecting that the cell voltage equals the threshold voltage.

3. The method of claim 1 further comprises determining a secondary voltage which is to be applied to the battery cell during a secondary charging phase, where the secondary is constrained by the available time period and the secondary voltage is less 
cell can be charged to; and applying a constant voltage to the battery cell until charging current for the battery cell falls below a cutoff limit, where the constant voltage is applied in response to
detecting that the cell voltage equals the threshold voltage.

5. The method of claim 1 wherein determining a threshold voltage further comprises determining the largest possible threshold voltage that the
charging of battery cell finishes within the user available time.

6. The method of claim 1 wherein determining a threshold voltage further comprises determining the largest possible threshold voltage that the charging of battery cell finishes while keeping the cell temperature below a maximum safe level.


7. The method of claim 1 wherein determining a threshold voltage further comprises determining cell resistance of the battery cell; defining a search space from which to determine the threshold voltage based on the determined cell resistance; and searching the search space to identifying the threshold voltage.

8. The method of claim 7 further comprises searching the search space to identify a value for a constant voltage being applied to
the battery cell.

9. The method of claim 8 further comprises predicting the charging process using the identified threshold voltage and the
identified value for the constant voltage, including an expected amount of time for
delivering a constant current and an expected amount of time for delivering the constant voltage; determining whether sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the constant voltage
exceeds an anticipated charging time; and
lowering the value for the constant voltage in response to a determination that
the sum of the expected amount of time for delivering a constant current and the
expected amount of time for delivering the constant voltage exceeds the anticipated
charging time.


10. A method for charging a battery cell having lithium-ion composition, comprising:
receiving, by a controller, an user available time in which the battery cell is to be
charged; determining, by the controller, a current charging time period for charging the
battery cell with a constant current, where the determination of the current charging time period is a mathematical function of the user available time and a predefined time

determining, by the controller, a threshold voltage to which the battery cell is to
be charged with the constant current, where the determination of the threshold voltage
is constrained by the current charging time period and the threshold voltage is less than
a maximum voltage to which the battery cell can be charged to; determining, by the controller, a secondary voltage which is to be applied to the battery cell during a secondary charging phase, where the secondary voltage is constrained by the available time period and the secondary voltage is less than a maximum voltage to which the battery cell can be charged to; and charging the battery cell in part based on the threshold voltage and the secondary voltage.

12. The method of claim 10 wherein determining the current charging time period by subtracting the predefined time period for relaxing the battery cell from the user 

13. The method of claim 10 wherein determining a threshold voltage further comprises determining the largest possible threshold voltage that the charging of battery cell finishes within the user available time.

14. The method of claim 10 wherein determining a threshold voltage further comprises determining the largest possible threshold voltage that the charging of battery cell finishes while keeping the cell temperature below a maximum safe level.

15. The method of claim 10 wherein determining a threshold voltage further comprises determining cell resistance of the battery cell; defining a search space from which to determine the threshold voltage based on the determined cell resistance; and
searching the search space to identifying the threshold voltage.

16. The method of claim 15 further comprises searching the search space to identify a value for the secondary voltage being applied to the battery cell.
17. The method of claim 16 further comprises predicting the charging process using the identified threshold voltage and the
identified value for the constant voltage, including an expected amount of time for
delivering a constant current and an expected amount of time for delivering the constant voltage; determining whether sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the constant voltage
exceeds an anticipated charging time; and
lowering the value for the constant voltage in response to a determination that
the sum of the expected amount of time for delivering a constant current and the
expected amount of time for delivering the constant voltage exceeds the anticipated

18. A method for charging a battery cell having lithium ion composition, comprising:
receiving an user available time in which the battery cell is to be charged; determining a current charging time period for charging the battery cell with a constant current, where the determination of the current charging time period is a mathematical function of the user available time and a predefined time period for relaxing the battery cell after charging the battery cell; determining a threshold voltage to which the battery cell is to be charged with the constant current, where the determination of the threshold voltage is constrained by the current charging time period and a maximum safe temperature of the battery, wherein the threshold voltage is less than a maximum voltage to which the battery cell can be charged to; and delivering a constant current to the battery cell until cell voltage of the battery cell reaches the threshold voltage.






As to claim 1 ‘556 does not claim wherein the threshold voltage and the secondary voltage are determined iteratively such that sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage is less than the user available time.
Matsumura teaches wherein the threshold voltage (Vfinal) and the secondary voltage (Constant voltage value a S260) are determined iteratively ( from S250-255 “No” return to 250 where the comparison between Vcell and Vfinal is iteratively compared. As such Vfinal is iteratively determined to be a threshold voltage at S250. See also Fig. 2 260 and [0051] where a “ …constant voltage charge to the battery pack” is iteratively provided. As such the constant voltage provided at 260 is iteratively determined to be the constant voltage/ secondary value) such that sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage (Fig. 2, time from 250,255,260,265) is less than the user available time ([0025] [0034] [0051] the system charges the battery to the desired final charge state (270, Fig. 2 which includes constant current and constant voltage charging) within Z hours/user available time. Thus, the total charging time is less than or equal to Z. 
It would have been obvious to a person of ordinary skill in the art to modify the method of ‘556 to include wherein the threshold voltage and the secondary voltage are 
As to claims 3 and 11 ‘556 does not claim determining the current cutoff limit that enables relaxation voltage of the battery cell to reach a state of equilibrium after the constant current has been terminated. 
Matsumura in view of Carpenter Jr teaches determining the current cutoff limit ([0030] and [0051] of Matsumura and [0058], [0073], and Fig. 16 of Carpenter Jr where constant voltage is applied until current drops below a final current Ifinal) that enables relaxation voltage of the battery cell to reach a state of equilibrium after the constant current has been terminated ([0058], [0073], and Fig. 16 of Carpenter Jr where battery voltage dropped after ending  of CV charging thus the battery is capable of reaching a state of equilibrium).
It would have been obvious to a person of ordinary skill in the art to modify the method of ‘556 to include determining the current cutoff limit that enables relaxation voltage of the battery cell to reach a state of equilibrium after the constant current has been terminated in order to determine an more accurate SOC of the battery after charging.
As to claims 7 and 9 ‘556 does not claim determining the secondary voltage as a function of the threshold voltage, the constant current and the ohmic resistance of the battery cell and lowering value of the threshold voltage and repeating the steps for searching the search space in response to the sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage exceeding the user available time.
Carpenter Jr teaches  determining the secondary voltage as a function of the threshold voltage, the constant current and the ohmic resistance of the battery cell (Fig. 10 and [0036] of Carpenter Jr showing at CC, the battery is charged to a maximum voltage 4.15V (Vcc is threshold voltage) identified as the threshold voltage ([0036]). After the threshold voltage is reached, the battery is charged at the threshold voltage of 4.15V (secondary voltage Vcv) (Fig. 10 constant voltage state machine). 
As such Vcv=Vcc which is a function of the threshold voltage. 
Based on the commonly used well known battery circuit model and the laws of physics (identified in [0061] of the specification), a battery circuit model follows the model:
Vcc (threshold voltage) = OCV+I(r1+r2). Where I is Icc
Therefore, using mathematic principles, one of ordinary skill in the art can see that since Vcc=Vcv 
Vcv= OCV+ Icc (r1+r2) (secondary voltage as a function of constant current and the ohmic resistance of the battery cell).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of ‘556 to include determining the secondary voltage as a function of the threshold voltage, the 
Carpenter teaches and lowering value of the threshold voltage (Fig. 9-10 of Carpenter where the threshold voltage and thus the secondary voltage is lowered at high temperatures. 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Matsumura to include lowering value of the threshold voltage, as taught by Carpenter Jr. in order to prevent an over voltage and over temperature condition further improving state of health, improving efficiency and providing for faster charging times as taught by Carpenter [0003].
Matsumura further discloses searching the search space (i.e. Fig. 2, 260, S250, 255, and S260-S270 as specified above) in response to the sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage exceeding the user available time (Matsumura steps 260, S250, 255, and S260-S270 (i.e. steps d-g) is performed in response to the expected time to “P” exceeding the user available time “Z” (S235 Z>P? “No”).
Matsumura does not teach repeating the steps for searching the search space in response to the sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage exceeding the . 
However, it would be obvious to one of ordinary skill in the art for the steps for searching the search space of Matsumura to be repeated in response to the sum of the standard charging process time “P” (expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage) exceeding the user available time (”Z”) in order to get multiple charging uses for the user’s device. As such the repeated use of S245,250,255,260,265 of Matsumura method in Fig. 2 is in response to the expected available time to “P” exceeding the user available time “Z” (S235 Z>P? “No”).
As to claim 16 ‘556 does not claim a duration in which the secondary voltage is applied to the battery cell is minimized while achieving a state of equilibrium for relaxation voltage of the battery cell after terminating the constant current. 
Matsumura does not disclose a duration in which the secondary voltage is applied to the battery cell is minimized while achieving a state of equilibrium for relaxation voltage of the battery cell after terminating the constant current.
Carpenter Jr. teaches a duration in which the secondary voltage is applied to the battery cell is minimized ([0014] [0036] of Carpenter where maximum charge voltage is 4.15 volts) while achieving a state of equilibrium for relaxation voltage of the battery cell after terminating the constant current (Based on [0058], [0073], and Fig. 16 of the applicant’s specification, the examiner interprets “while achieving a state of equilibrium for relaxation voltage of the battery cell after terminating the constant current” as an indication battery voltage-dropping after terminating CV-Chg charging current (Fig. 8-9 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the system for charging a battery cell of ‘556 to include a duration in which the secondary voltage is applied to the battery cell is minimized while achieving a state of equilibrium for relaxation voltage of the battery cell after terminating the constant current in order to prevent an overcharge condition further improving state of health, improving efficiency and providing for faster charging times as taught by Carpenter [0003]. 

Claims 4-5, and 13 are rejected on the ground of nonstatutory obviousness provisional double patenting as being unpatentable over claims 1-18 of application #15335556 in view of Matsumura (US 20090243549) in view of Carpenter, Jr. (US 20160322834) in view of Vaillancourt (US 20040232884).

As to claim 4 ‘556 does not claim determining the current cutoff limit as a function of the ohmic resistance. 
Vaillancourt teaches determining ohmic resistance of the battery cell ([0046] The second method of calculation is to measure internal resistance on each cell after a small charge starting at an initial voltage. As shown in FIG. 7, after a charge at constant current, the voltage relaxation creates a drop of the cell voltage. This drop is measured at a specific time and divided by the current to calculate the internal resistance of the cell)

Matsumura in view of Carpenter Jr. in view of Vaillancourt teaches determining the current cutoff limit as a function of the ohmic resistance (Based on the laws of physics and [0073] [0078] of the specification ΔV=Icutoff*r where ΔV is instant voltage drop upon CV-charge current termination).  
It would be obvious to one of ordinary skill to determine the current cutoff limit as a function of the ohmic resistance using the teaching of Vaillancourt ([0046] internal resistance) and Carpenter Jr. (ΔV Fig. 8-9 “OFF state” in which battery voltage drops) as it is based on mathematic principles.
As to claims 5 and 13 ‘556 does not claim the ohmic resistance is determined by applying a current pulse to the battery cell before charging; monitoring an instant voltage response across the battery cell caused by the current pulse; and determining ohmic resistance by dividing the instant voltage by amplitude of the applied current pulse. 
Vaillancourt teaches wherein the ohmic resistance is determined by applying a current pulse to the battery cell; monitoring an instant voltage response across the battery cell caused by the current pulse; and determining ohmic resistance by dividing the instant voltage by amplitude of the applied current pulse ([0046] of Vaillancourt).
Matsumura in view of Carpenter Jr. in view of Vaillancourt does not teach ohmic resistance is determined before charging. 
However It would have been obvious to a person of ordinary skill in the art use Vaillancourt method  of determining ohmic resistance before charging in order to determine the SOH of the battery as taught by Vaillancourt ([0043]) thereby preventing more deterioration by knowing the SOH prior to charging.

Claims 15 are rejected on the ground of nonstatutory obviousness provisional double patenting as being unpatentable over claims 1-18 of application #15335556 in view of Matsumura (US 20090243549) in view of Carpenter, Jr. (US 20160322834) in view of Vaillancourt (US 20040232884) in view of Alger (US 20100033138).

As to claim 15 ‘556 does not claim where the secondary voltage is determined in accordance with Vcv=Vcc-Iccr1 where Vcc is the threshold voltage, Icc is the constant current and r1 is the ohmic resistance of the battery cell.
Based on the commonly used well known battery circuit model and the laws of physics (identified in [0061] of the specification), a battery circuit model follows the model 
Vcc (threshold voltage) = OCV+I (r1+r2). 
Where I is Icc. OCV= open circuit voltage
Therefore, using mathematic principles, one of ordinary skill in the art can see that 
Vcv=Vcc-Iccr1 = OCV+ Icc (r1+r2) - Icc(r1); which is

Iccr2 is the gradual drop ΔV2 is due to the gradual effect of r2 in the battery circuit model. ([0073] and Fig. 8 of the specification) 
Therefore the examiner will interpret:  
Vcv=Vcc-Iccr1 as 
Vcv= OCV+ Iccr2 = open circuit voltage plus ΔV2. 
Which is the constant voltage applied to the battery upon constant current termination.
See Fig. 4 of Alger where CV is applied upon constant current termination.
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of ‘556to include where the secondary voltage is determined in accordance with Vcv=Vcc-Iccr1 where Vcc is the threshold voltage, Icc is the constant current and r1 is the ohmic resistance of the battery cell, in order to charge the battery quickly and safely as taught by Alger (Abstract).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first 
Claims 1 recites  “wherein the threshold voltage and the secondary voltage are determined iteratively such that sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage is less than the user available time” and is therefore new matter.
The specification does not support iterative determination of threshold voltage and the secondary voltage “such that sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage is less than the user available time”
Correction is required.
As to claims 2-8
Claims 2-8 are included in this rejection due to their dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 7 recites “wherein searching the search space further comprises: ….repeating the steps for searching the search space in response to the sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage exceeding the user available time.
It is unclear as to what “steps of the search space” is being repeated. Also searching the search space also comprises “repeating the steps for searching the search” which is unclear as to how one of ordinary skill in the art would repeat a step of repeating a step.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 6-11, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20090243549) in view of Carpenter, Jr. (US 20160322834).
As to claim 1, Matsumura discloses a method for charging a battery cell having lithium-ion composition ([0012] Fig. 2 Lithium Ion), comprising: 
receiving a user available time in which the battery cell is to be charged (Fig. 2 S215 -225 where a user to establishes the time available for battery charging.  Time Z equal to the difference between end time Y (particular time when the user expects to remove the battery from the charger) and start time X (start of charging) is determined 225, Z thus being the user available time to charge the battery pack [0023] [0051]). 
determining a threshold voltage to which the battery cell is to be charged with a constant current ([0051] Fig. 2 S255 where a comparison to between Vcell and Vfinal is conducted); 
delivering the constant current to the battery cell until voltage of the battery cell reaches the threshold voltage ([0051] Fig. 2 S255 Vfinal)
estimating an expected amount of time for delivering a constant current (Fig. 2 S250 and 255 of Matsumura where CC is delivered until Vfinal is reached which determines an amount of time for delivering constant current); 
determining a secondary voltage which is to be applied constantly to the battery cell during a secondary charging phase (Fig. 2 S260-S270 of Matsumura where Constant Voltage *(secondary voltage) is delivered);
estimating an expected amount of time for delivering the secondary voltage (Fig. 2 S260-S270 of Matsumura where CV is delivered until Ifinal is reached which determines an amount of time for delivering the secondary voltage), wherein the threshold voltage (Vfinal) and the secondary voltage (Constant voltage value a are determined iteratively ( from S250-255 “No” return to 250 where the comparison between Vcell and Vfinal is iteratively compared. As such Vfinal is iteratively determined to be a threshold voltage at S250. See also Fig. 2 260 and [0051] where a “ …constant voltage charge to the battery pack” is iteratively provided. As such the constant voltage provided at 260 is iteratively determined to be the constant voltage/ secondary value) such that sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage (Fig. 2, time from 250,255,260,265) is less than the user available time ([0025] [0034] [0051] the system charges the battery to the desired final charge state (270, Fig. 2 which includes constant current and constant voltage charging) within Z hours/user available time. Thus, the total charging time is less than or equal to Z. 
Although Matsumura states that the total charging time is less than or equal to Z(user available time) it would be obvious to one of ordinary skill in the art for the total charge time to be less than Z/user available time in order to ensure that the battery is fully charged or nearly fully charged when the charging cycle is ended by the user as taught by Matsumura ([0025])
Matsumura further discloses and applying the secondary voltage to the battery cell until charging current for the battery cell falls below a current cutoff limit ([0030] and [0051] Fig. 2 265 constant voltage is applied until current drops below a final current Ifinal), where the secondary voltage is applied in response to detecting that the cell voltage equals the threshold voltage (Fig. 2 S255 “Yes” then to S260 where constant voltage charging begins). 
Matsumura does not disclose where the threshold voltage is less than a maximum voltage to which the battery cell can be charged to.
Carpenter jr. teaches where the threshold voltage is less than a maximum voltage to which the battery cell can be charged to  ([0014] [0036] of Carpenter where maximum charge voltage is 4.15 volts if the temperature is between 45 and 50 degrees Celsius, and 4.25 volts if the temperature is between 0 and 45 degrees Celsius. Therefore maximum charging voltage/secondary voltage of 4.15 is less than a maximum voltage of 4.25 to which the battery cell can be charged to).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method for charging a battery cell of Matsumura to include where the threshold voltage is less than a maximum voltage to which the battery cell can be charged to, as taught by Carpenter jr. in order to prevent an over voltage and over temperature condition further improving state of health, improving efficiency and providing for faster charging times as taught by Carpenter [0003].
Matsumura does not disclose a duration in which the secondary voltage is applied to the battery cell is minimized while achieving a state of equilibrium for relaxation voltage of the battery cell after terminating the constant current.
Carpenter Jr. teaches a duration in which the secondary voltage is applied to the battery cell is minimized (Fig. 8 [0036] of Carpenter where maximum charge voltage is 4.15 volts) while achieving a state of equilibrium for relaxation voltage of the battery cell after terminating the constant current (Based on [0058], [0073], and Fig. 16 of the applicant’s specification, the examiner interprets “while achieving a state of equilibrium for relaxation voltage of the battery cell after terminating the constant current” as an 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method for charging a battery cell of Matsumura to include a duration in which the secondary voltage is applied to the battery cell is minimized while achieving a state of equilibrium for relaxation voltage of the battery cell after terminating the constant current in order to prevent an overcharge condition further improving state of health, improving efficiency and providing for faster charging times as taught by Carpenter [0003].
As to claim 2, Matsumura in view of Carpenter Jr. teaches the method of claim 1 further comprises detecting occurrence of the cell voltage of the battery cell reaching the threshold voltage (Fig. 2 S255 of Matsumura); and ceasing delivery of the constant current to the battery cell in response to detecting that the cell voltage equals the threshold voltage ([0051] applying a constant current charge to the battery pack 250 until a certain voltage per cell, here referred to as Vfinal, is reached 255 Vfinal). 
As to claim 3, Matsumura in view of Carpenter Jr. teaches the method of claim 1 further comprises determining the current cutoff limit ([0030] and [0051] of Matsumura and [0058], [0073], and Fig. 16 of Carpenter Jr where constant voltage is applied until current drops below a final current Ifinal) that enables relaxation voltage of the battery cell to reach a state of equilibrium after the constant current has been terminated ([0058], [0073], and Fig. 16 of Carpenter Jr where battery voltage dropped after ending  of CV charging thus the battery is capable of reaching a state of equilibrium).
As to claim 6, Matsumura in view of Carpenter Jr. teaches the method of claim 1, wherein determining a threshold voltage (Fig. 2 of Matsumura S260 voltage at CV charging) further comprises defining a search space from which to determine the threshold voltage (Fig. 9 of Carpenter Jr., threshold voltages 4.25V, 4.15V, and 4.10V identified as search space); and 
starting with the maximum voltage to which the battery cell can be charged to, searching the search space in a top down manner to determine the threshold voltage (Fig. 9 Carpenter Jr where the max charge voltage is lowered from 4.25V at 40°C to 4.15V at 45°C). 
As to claim 7, Matsumura in view of Carpenter Jr. in view of Kawakami teaches the method of claim 6 wherein searching the search space further comprises: 
determining the secondary voltage (Fig. 2 S260 of Matsumura voltage at CV charging).
estimating an expected amount of time for delivering a constant current (Fig. 2 S250 and 255 of Matsumura where CC is delivered until Vfinal is reached); 
estimating an expected amount of time for delivering the secondary voltage (Fig. 2 S260-S270 of Matsumura where CV is delivered until Ifinal is reached); 
determining a sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage (Fig. 2 S230 where P being the amount of time that would be required to charge the battery pack from the current charge state to the final charge state at a standard charge process 230. Therefore “P” is the sum of expected amount of time for delivering a constant current and secondary voltage. In example [0033] P is 3 hours)
Matsumura further discloses searching the search space (i.e. Fig. 2, 260, S250, 255, and S260-S270 as specified above) in response to the sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage exceeding the user available time (Matsumura steps 260, S250, 255, and S260-S270 (i.e. steps d-g) is performed in response to the expected time to “P” exceeding the user available time “Z” (S235 Z>P? “No”).
Matsumura does not disclose determining the secondary voltage as a function of the threshold voltage, the constant current and the ohmic resistance of the battery cell.
Carpenter Jr teaches  determining the secondary voltage as a function of the threshold voltage, the constant current and the ohmic resistance of the battery cell (Fig. 10 and [0036] of Carpenter Jr showing at CC, the battery is charged to a maximum voltage 4.15V (Vcc is threshold voltage) identified as the threshold voltage ([0036]). After the threshold voltage is reached, the battery is charged at the threshold voltage of 4.15V (secondary voltage Vcv) (Fig. 10 constant voltage state machine). 
. 
Based on the commonly used well known battery circuit model and the laws of physics (identified in [0061] of the specification), a battery circuit model follows the model:
Vcc (threshold voltage) = OCV+I(r1+r2). Where I is Icc
Therefore, using mathematic principles, one of ordinary skill in the art can see that since Vcc=Vcv 
Vcv= OCV+ Icc (r1+r2) (secondary voltage as a function of constant current and the ohmic resistance of the battery cell).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Matsumura to include determining the secondary voltage as a function of the threshold voltage, the constant current and the ohmic resistance of the battery cell, as taught by Carpenter Jr in order to prevent an overcharge condition further improving state of health, improving efficiency and providing for faster charging times as taught by Carpenter [0003].
Matsumura does not disclose and lowering value of the threshold voltage
Carpenter teaches and lowering value of the threshold voltage (Fig. 9-10 of Carpenter where the threshold voltage and thus the secondary voltage is lowered at high temperatures. 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Matsumura to include lowering value of the threshold voltage, as taught by Carpenter Jr. in 
Matsumura does not teach repeating the steps for searching the search space in response to the sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage exceeding the user available time. 
However, it would be obvious to one of ordinary skill in the art for the steps for searching the search space of Matsumura to be repeated in response to the sum of the standard charging process time “P” (expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage) exceeding the user available time (”Z”) in order to get multiple charging uses for the user’s device. As such the repeated use of S245,250,255,260,265 of Matsumura method in Fig. 2 is in response to the expected available time to “P” exceeding the user available time “Z” (S235 Z>P? “No”).
As to claim 8, Matsumura in view of Carpenter Jr. teaches the method of claim 1 further comprises setting the constant current to a value of the maximum charging current specified by a battery charger associated with the battery cell (Fig. 2 S245 I=n*C where n*C is greater than current specified in S240 ([0034]). 
As to claim 9, Matsumura discloses a method for charging method for charging a battery cell having lithium-ion composition ([0012] Fig. 2 Lithium Ion), comprising:
 a) receiving a user available time in which the battery cell is to be charged (Fig. 2 S215 -225 where a user to establish or set certain time points, such as via a user interface, that are then used to determine the time available for battery charging. A first time point X may be the start of charging. Y may be set by the user, such as a setting of a particular time when the user expects to remove the battery from the charger.  time Z equal to the difference between end time Y and start time X is determined 225, Z thus being the user available time to charge the battery pack [0023] [0051]);
 b) determining a threshold voltage to which the battery cell is to be charged with a constant current ([0051] Fig. 2 S255 Vfinal);
 c) delivering the constant current to the battery cell until voltage of the battery cell reaches the threshold voltage ([0051] Fig. 2 S255 Vfinal); 
d) determining a secondary voltage which is to be applied constantly to the battery cell during a secondary charging phase ([0028] [0030], [0051] Fig. 2 S260 constant voltage charge of 4.2V during the standard charging process (i.e. from 235 “No”)); 
e) estimating an expected amount of time for delivering a constant current ([0029] and Fig. 2 S250 and 255 of Matsumura where CC is delivered until Vfinal (ex. 4.2V) is reached during the standard charging process (i.e. from 235 “No”)); 
f) estimating an expected amount of time for delivering the secondary voltage ([0030] Fig. 2 S260-S270 of Matsumura where CV is delivered until Ifinal (ex. .02C) is reached during the standard charging process (i.e. from 235 “No”)); 
g) determining a sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage (S250-265. i.e. From start of CC to the end of CV during the standard charging process time P).
Matsumura further discloses performing the steps d)-g) (i.e. Fig. 2, 260, S250, 255, and S260-S270 as specified above) in response to the sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage (time “P” Ex. P=3 hours [0033]) exceeding the user available time (time “Z” Ex. Z=5 hours [0032]. Matsumura steps 260, S250, 255, and S260-S270 (i.e. steps d-g) is performed in response to the expected time to “P” exceeding the user available time “Z” (S235 Z>P? “No”)
and 
i) applying the secondary voltage to the battery cell until charging current for the battery cell falls below a current cutoff limit ([0030] and [0051] constant voltage is applied until current drops below a final current Ifinal), where the secondary voltage is applied in response to detecting that the cell voltage equals the threshold voltage (Fig. 2 S255 “Yes” then to S260 where constant voltage charging begins). 
where the threshold voltage is less than a maximum voltage to which the battery cell can be charged to nor where the secondary voltage is determined as a function of the threshold voltage, the constant current and the ohmic resistance of the battery cell nor lowering value of the threshold voltage, nor repeating the steps d)-g) in response to the sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage exceeding the user available time. 
Regarding where the threshold voltage is less than a maximum voltage to which the battery cell can be charged to, Carpenter jr. teaches where the threshold voltage is less than a maximum voltage to which the battery cell can be charged to  ([0014] [0036] of Carpenter where maximum charge voltage is 4.15 volts if the temperature is between 45 and 50 degrees Celsius, and 4.25 volts if the temperature is between 0 and 45 degrees Celsius. Therefore maximum charging voltage/secondary voltage of 4.15 is less than a maximum voltage of 4.25 to which the battery cell can be charged to).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method for charging a battery cell of Matsumura to include where the threshold voltage is less than a maximum voltage to which the battery cell can be charged to, as taught by Carpenter jr. in order to prevent an over voltage and over temperature condition further improving state of health, improving efficiency and providing for faster charging times as taught by Carpenter [0003].
where the secondary voltage is determined as a function of the threshold voltage, the constant current and the ohmic resistance of the battery cell, Carpenter Jr teaches  where the secondary voltage is determined as a function of the threshold voltage, the constant current and the ohmic resistance of the battery cell (Fig. 10 and [0036] of Carpenter Jr showing at CC, the battery is charged to a maximum voltage 4.15V (Vcc is threshold voltage) identified as the threshold voltage ([0036]). After the threshold voltage is reached, the battery is charged at the threshold voltage of 4.15V (secondary voltage Vcv) (Fig. 10 constant voltage state machine). 
As such Vcv=Vcc which is a function of the threshold voltage. 
Based on the law of physics (identified in [0061] of the specification), a battery circuit model follows the model
Vcc (threshold voltage) = OCV+I(r1+r2). Where I is Icc
Therefore, using mathematic principles, one of ordinary skill in the art can see that since Vcc=Vcv 
Vcv= OCV+ Icc (r1+r2) (secondary voltage as a function of constant current and the ohmic resistance of the battery cell).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Matsumura to include where the secondary voltage is determined as a function of the threshold voltage, the constant current and the ohmic resistance of the battery cell, as taught by Carpenter Jr in order to prevent an overcharge condition further 
Regarding lowering value of the threshold voltage, Carpenter teaches lowering value of the threshold voltage (Fig. 9-10 of Carpenter where the threshold voltage and thus the secondary voltage is lowered at high temperatures. 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Matsumura to include lowering value of the threshold voltage, as taught by Carpenter Jr. in order to prevent an over voltage and over temperature condition further improving state of health, improving efficiency and providing for faster charging times as taught by Carpenter [0003].
Regarding repeating the steps d)-g) in response to the sum of the expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage exceeding the user available time, Although the combined teachings of Matsumura in view of Carpenter jr teaches performing steps d)-g) in response to the claimed sum exceeding the user available time (i.e. Z<Z “No”), Matsumura is does not specifically state repeating steps d)-g) in response to the claimed sum exceeding the user available time.
However, it would be obvious to one of ordinary skill in the art for steps d)-g) of Matsumura to be repeated in response to the sum of the standard charging process time “P” (expected amount of time for delivering a constant current and the expected amount of time for delivering the secondary voltage) exceeding the user available time (”Z”) in order to get multiple charging uses for the user’s 
As to claim 10, Matsumura in view of Carpenter teaches the method of claim 9 further comprises detecting occurrence of the cell voltage of the battery cell reaching the threshold voltage (Fig. 2 S255 of Matsumura); and ceasing delivery of the constant current to the battery cell in response to detecting that the cell voltage equals the threshold voltage ([0051] applying a constant current charge to the battery pack 250 until a certain voltage per cell, here referred to as Vfinal, is reached 255 Vfinal). 
As to claim 11, Matsumura in view of Carpenter teaches the method of claim 9 further comprises determining the current cutoff limit ([0030] and [0051] of Matsumura and [0058], [0073], and Fig. 16 of Carpenter Jr where constant voltage is applied until current drops below a final current Ifinal) that enables relaxation voltage of the battery cell to reach a state of equilibrium after the constant current has been terminated  ([0058], [0073], and Fig. 16 of Carpenter Jr where battery voltage dropped after ending  of CV charging thus the battery is capable of reaching a state of equilibrium).
As to claim 14, Matsumura in view of Carpenter teaches the method of claim 12 further comprises setting the constant current to a value of the maximum charging current specified by a battery charger associated with the battery cell (Fig. 2 S245 I=n*C where n*C is greater than current specified in S240 ([0034]).
As to claim 16, Matsumura discloses a system for charging a battery cell (Fig. 1 and 2), comprising:
 a charging circuit that delivers a constant current to the battery cell (Fig. 1 and 2 S250 Constant current);
 a monitoring circuit that monitors amount of charge held by the battery cells (Fig. 2 S255 Vfinal detected?); and 
a controller (Fig. 1 battery charging rate management module 120 and unit 150) configured to receive a user available time in which the battery cell is to be charged ([0048]  ...a user interface 140 to allow a user to input time values used in determining the time available for battery charging. Fig. 2 S215 -225. Z being the user available time to charge the battery pack [0023] [0051]) and interfaced with the charging circuit (Adapter 110 or charger [0049])) and the monitoring circuit (Fig. 1 unit 150), wherein the controller cooperatively operates with the charging circuit to deliver a constant current to the battery cell until voltage of the battery cell reaches a threshold voltage (Fig. 2 S250 and S255); wherein the controller, in response to detecting that the cell voltage equals the threshold voltage, applies a secondary voltage to the battery cell until charging current for the battery cell falls below a current cutoff limit  (Fig. 2 S260 and S265), ([0025] [0034] the system charges the battery to the desired final charge state with in Z hours/user available time. Thus, the total charging time is less than or equal to Z. As such the duration of charging voltage applied at constant voltage charging (S260) is constrained by the user available time) and a duration in which the secondary voltage is applied to the battery cell is minimized ([0030] constant voltage is applied until current drops below 0.02 C).
a duration in which the secondary voltage is applied to the battery cell is minimized while achieving a state of equilibrium for relaxation voltage of the battery cell after terminating the constant current.
Carpenter Jr. teaches a duration in which the secondary voltage is applied to the battery cell is minimized ([0014] [0036] of Carpenter where maximum charge voltage is 4.15 volts) while achieving a state of equilibrium for relaxation voltage of the battery cell after terminating the constant current (Based on [0058], [0073], and Fig. 16 of the applicant’s specification, the examiner interprets “while achieving a state of equilibrium for relaxation voltage of the battery cell after terminating the constant current” as an indication battery voltage-dropping after terminating CV-Chg charging current (Fig. 8-9 “CV state and OFF state” where CV charging is applied until charging current is terminated in which battery voltage drops).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the system for charging a battery cell of Matsumura to include a duration in which the secondary voltage is applied to the battery cell is minimized while achieving a state of equilibrium for relaxation voltage of the battery cell after terminating the constant current in order to prevent an overcharge condition further improving state of health, improving efficiency and providing for faster charging times as taught by Carpenter [0003]. 
Claim 4-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20090243549) in view of Carpenter, Jr. (US 20160322834) in view of Vaillancourt (US 20040232884).
As to claim 4, Matsumura in view of Carpenter Jr. teaches the method of claim 1, 
Matsumura in view of Carpenter Jr. does not teach determining ohmic resistance of the battery cell.
Vaillancourt teaches determining ohmic resistance of the battery cell ([0046] The second method of calculation is to measure internal resistance on each cell after a small charge starting at an initial voltage. As shown in FIG. 7, after a charge at constant current, the voltage relaxation creates a drop of the cell voltage. This drop is measured at a specific time and divided by the current to calculate the internal resistance of the cell)
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method for charging a battery cell of Matsumura to include determining ohmic resistance of the battery cell as taught by Vaillancourt in order to determine the state of health ([0043] of Vaillancourt).
Matsumura in view of Carpenter Jr. in view of Vaillancourt teaches determining the current cutoff limit as a function of the ohmic resistance (Based on the laws of physics and [0073] [0078] of the specification ΔV=Icutoff*r where ΔV is instant voltage drop upon CV-charge current termination).  
It would be obvious to one of ordinary skill to determine the current cutoff limit as a function of the ohmic resistance using the teaching of Vaillancourt ([0046] internal resistance) and Carpenter Jr. (ΔV Fig. 8-9 “OFF state” in which battery voltage drops) as it is based on mathematic principles.
As to claim 5, Matsumura in view of Carpenter Jr. in view of Vaillancourt teaches the method of claim 4 wherein the ohmic resistance is determined by applying a current pulse to the battery cell; monitoring an instant voltage response across the battery cell caused by the current pulse; and determining ohmic resistance by dividing the instant voltage by amplitude of the applied current pulse ([0046] of Vaillancourt).
Matsumura in view of Carpenter Jr. in view of Vaillancourt does not teach ohmic resistance is determined before charging. 
However It would have been obvious to a person of ordinary skill in the art use Vaillancourt method  of determining ohmic resistance before charging in order to determine the SOH of the battery as taught by Vaillancourt ([0043]) thereby preventing more deterioration by knowing the SOH prior to charging.
As to claim 12, Matsumura in view of Carpenter Jr. teaches the method of claim 9, 
Matsumura in view of Carpenter Jr. does not teach determining ohmic resistance of the battery cell.
Vaillancourt teaches determining ohmic resistance of the battery cell ([0046] the second method of calculation is to measure internal resistance on each cell after a small charge starting at an initial voltage. As shown in FIG. 7, after a charge at constant current, the voltage relaxation creates a drop of the cell voltage. This drop is measured at a specific time and divided by the current to calculate the internal resistance of the cell)
It would have been obvious to a person of ordinary skill in the art at the 
Matsumura in view of Carpenter Jr. in view of Vaillancourt teaches determining the current cutoff limit as a function of the ohmic resistance (Based on the laws of physics and [0073] [0078] of the specification ΔV=Icutoff*r where ΔV is instant voltage drop upon CV-charge current termination).  
It would be obvious to one of ordinary skill to determine the current cutoff limit as a function of the ohmic resistance using the teaching of Vaillancourt ([0046] internal resistance) and Carpenter Jr. (ΔV Fig. 8-9 “OFF state” in which battery voltage drops) as it is based on mathematic principles.
As to claim 13, Matsumura in view of Carpenter Jr. in view of Vaillancourt teaches the method of claim 12 wherein the ohmic resistance is determined by applying a current pulse to the battery cell; monitoring an instant voltage response across the battery cell caused by the current pulse; and determining ohmic resistance by dividing the instant voltage by amplitude of the applied current pulse ([0046] of Vaillancourt).
Matsumura in view of Carpenter Jr. in view of Vaillancourt does not teach ohmic resistance is determined before charging. 
However It would have been obvious to a person of ordinary skill in the art use Vaillancourt method  of determining ohmic resistance before charging in order to determine the SOH of the battery as taught by Vaillancourt ([0043]) .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20090243549) in view of Carpenter, Jr. (US 20160322834) in view of Vaillancourt (US 20040232884) in view of Alger (US 20100033138).
As to claim 15, Matsumura in view of Carpenter in view of Vaillancourt teaches the method of claim 12.
Matsumura in view of Carpenter in view of Vaillancourt does not specifically teach where the secondary voltage is determined in accordance with Vcv=Vcc-Iccr1 where Vcc is the threshold voltage, Icc is the constant current and r1 is the ohmic resistance of the battery cell. 
Based on the commonly used well known battery circuit model and the laws of physics (identified in [0061] of the specification), a battery circuit model follows the model 
Vcc (threshold voltage) = OCV+I (r1+r2). 
Where I is Icc. OCV= open circuit voltage
Therefore, using mathematic principles, one of ordinary skill in the art can see that 
Vcv=Vcc-Iccr1 = OCV+ Icc (r1+r2) - Icc(r1); which is
Vcv= OCV+ Iccr2
Iccr2 is the gradual drop ΔV2 is due to the gradual effect of r2 in the battery circuit model. ([0073] and Fig. 8 of the specification) 
Therefore the examiner will interpret:  
Vcv=Vcc-Iccr1 as 

Which is the constant voltage applied to the battery upon constant current termination.
See Fig. 4 of Alger where CV is applied upon constant current termination.
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Matsumura to include where the secondary voltage is determined in accordance with Vcv=Vcc-Iccr1 where Vcc is the threshold voltage, Icc is the constant current and r1 is the ohmic resistance of the battery cell, in order to charge the battery quickly and safely as taught by Alger (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
		/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859